EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Marc Berger on 12/20/2021. The application has been amended as follows: 

Claims 1, 5 and 8 have been amended and claims 12-20 have been canceled.

Please add the underlined text and delete the cross-lined text as follows:

1. (currently amended) A keyboard, comprising:
	a blank translucent surface for use as an input device;
	a capacitive layer mounted underneath said blank translucent surface, enabling detection of touch location and pressure on said blank translucent surface
	a projection system dynamically projecting a plurality of visual layouts of keys of a keyboard on said blank translucent surface, wherein each visual layout comprises ASCII character keys or graphical buttons; and
	an accessibility module running on a computing device, coupled with said capacitive layer and with said projection system, configured (i) to continuously monitor keyboard usage, comprising identification of whether a finger, a palm or a knuckle is being used to provide input from physiological measurements including finger length, and a position of the identified finger, palm or knuckle on the keyboard surface, and (ii) to dynamically adapt to the user’s style of typing, comprising dynamically reducing horizontal spacing between keys mapped to the left hand, or selectively enabling and disabling keys, to reduce the amount of hand motion required 

5. (currently amended) The keyboard of claim 3 wherein said accessibility module identifies pressure applied by the user’s identified finger, palm or knuckle to said blank translucent surface, providing a pressure heatmap.

8. (currently amended) The keyboard of claim 1 wherein said accessibility module provides shortcuts to quickly invoke a user’s intent and adjusts the visually projected keyboard layout so as to minimize typing errors, to decrease hand and finger motion

Please cancel claims 12-20.

Claim Interpretation
The limitation “accessibility module” in claim 1 is being interpreted under 35 U.S.C 112(f) to software performing the function limitations per instant par. 78.

Allowable Subject Matter
Claims 1-2 and 5-11 are allowed. The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, above amendment by examiner authorized by Applicant overcomes the current 112 rejections. Furthermore, the prior art fails to disclose all limitations as described, in specific the combination of the capacitive layer keyboard with the projection system and the “(i) to continuously monitor keyboard usage, comprising identification of whether a finger, a palm or a knuckle is being used to provide input from physiological measurements including finger length, and a position of the identified palm or knuckle on the keyboard surface, and (ii) to dynamically adapt to the user’s style of typing, comprising 
Dependent claims 2 and 5-11 are allowable for at least the same reason.
Kandur-Raja et al. in US 2016/0209928 disclose identifying the finger used to provide input, adapting the horizontal spacing between keys mapped to the left hand and selectively enabling and disabling keys (Figs. 4-5, 8-9, 12 and par. 55, 83, 86 and 96-100). But Kandur-Raja fails to disclose “identification of whether a finger, a palm or a knuckle is being used to provide input from physiological measurements including finger length” or the details of the capacitive layer keyboard and the projection system as necessary for claim 1. 
Identifying a finger, palm or knuckle input is taught by Rosenberg et al. in US 2018/0074637, but Rosenberg discloses the identification based on pressure and confidence level (Rosenberg’s par. 54) and not on finger length, nor does Rosenberg disclose the details of the capacitive layer keyboard, the projection system or the adapting the horizontal spacing between keys mapped to the left hand and selectively enabling and disabling keys as necessary for claim 1.
Nor does any other prior art disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621